PUBLISH

                        UNITED STATES COURT OF APPEALS
Filed 10/7/96
                                     TENTH CIRCUIT


 M. RAY PAINTER, DR., as named
 plaintiff on behalf of all those persons
 similarly situated,

        Plaintiff - Appellant,

                v.                                          No. 95-1331

 DONNA E. SHALALA, Secretary of
 Health and Human Services; UNITED
 STATES DEPARTMENT OF HEALTH
 & HUMAN SERVICES,

        Defendants- Appellees,

 THE COLORADO MEDICAL
 SOCIETY,

        Amicus Curiae.




                         Appeal from United States District Court
                               for the District of Colorado
                                  (D.C. No. 93-S-1241)


Martin J. Katz (Daniel E.D. Friesen with him on the brief), of Davis, Graham & Stubbs,
L.L.C., Denver, Colorado, for the appellant.

Stephanie R. Marcus (Anthony J. Steinmeyer with her on the brief), of the Department of
Justice, Washington, D.C., for the appellees.

William H. ReMine and Robert R. Montgomery, of Montgomery, Little & McGrew, P.C.,
Englewood, Colorado, for the amicus curiae The Colorado Medical Society.
Before HENRY, LOGAN, and BRISCOE, Circuit Judges.


BRISCOE, Circuit Judge.


       Plaintiff M. Ray Painter, M.D., filed this action for injunctive, mandamus, and

declaratory relief against defendants United States Department of Health and Human

Services (HHS), and Donna Shalala, Secretary of HHS (the Secretary), arising out of

defendants’ alleged failure to comply with certain budget neutrality provisions of the

Medicare Act. The district court dismissed the action for lack of subject matter

jurisdiction. We affirm.

                                            I.

       A. The Medicare Part B payment scheme

       Medicare, the federal medical insurance program for the aged and disabled, is

composed of two parts--A and B. Part A provides hospital insurance benefits, and is

funded from social security taxes. See 42 U.S.C. §§ 1395c-1395i-4. Part B, which is at

issue in this case, is a voluntary program that provides Medicare beneficiaries with

supplemental medical insurance benefits for physicians’ and other health care services.

See id. at §§ 1395j-1395w-4. Funding for Part B is derived from monthly premiums paid

by beneficiaries, as well as from federal government contributions. By statute, HHS is

responsible for administering the program, and it contracts with private insurance carriers

to perform certain administrative functions on behalf of the Secretary. See id. at § 1395u.

These functions include evaluation and payment of Part B claims. See id.

       Prior to 1992, the payment amount for Part B claims was the lesser of (1) the

physician’s actual charge; (2) the physician’s customary charge; or (3) the prevailing


                                            -2-
charge in the locality for similar services. See 42 U.S.C. § 1395(a) (1988). Effective

January 1, 1992, Congress revised the method for calculating the payment amount for

Part B claims for physicians’ services to the lesser of (1) the physician’s actual charge; or

(2) an amount determined pursuant to a fee schedule set by the Secretary. 42 U.S.C. §

1395w-4(a). Under the fee schedule, the payment amount is calculated by multiplying

three factors: (1) the relative value for the service; (2) the conversion factor; and (3) the

geographic adjustment factor. 42 U.S.C. § 1395w-4(b)(1).

       The three factors utilized in determining the payment amount are all established by

the Secretary. Only the conversion factor is at issue in this case. In 1991, the Secretary

was directed by Congress, in what is referred to by the parties as the "budget neutrality"

provision, to set the initial value for the conversion factor in such a manner that, "if [the

new payment scheme] were to apply during 1991 using such conversion factor, [it] would

result in the same aggregate amount of payments . . . for physicians’ services as the

estimated aggregate amount of the payments . . . for such services in 1991." 42 U.S.C. §

1395w-4(d)(1)(B).

       Once established, the conversion factor must be annually updated. "Not later than

April 15 of each year . . . the Secretary [is required to] transmit to the Congress a report

that includes a recommendation on the appropriate update . . . in the conversion factor . . .

for all physicians’ services . . . in the following year." 42 U.S.C. § 1395w-4(d)(2)(A). In

making the annual recommendation, the Secretary is required to consider, among other

things, "the percentage by which actual expenditures for all physicians’ services and for

the services involved under [Part B] for the fiscal year ending in the year preceding the

year in which such recommendation is made were greater or less than actual expenditures


                                              -3-
for such services in the fiscal year ending in the second preceding year." 42 U.S.C. §

1395w-4(d)(2)(A)(ii). The Secretary is also required to include in the annual

recommendation "a statement of the percentage by which (I) the actual expenditures for

physicians’ services under [Part B] (during the fiscal year ending in the preceding year

. . .) . . . exceeded, or was less than (II) the expenditures projected for the fiscal year." 42

U.S.C. § 1395w-4(d)(2)(i).

       By May 15 of each year, the Physician Payment Review Commission (PPRC) is

required to review the Secretary’s recommendation and submit to Congress its own

report, "including its recommendations respecting the update . . . in the conversion factor

. . . for the following year." 42 U.S.C. § 1395w-4(d)(2)(F). Thereafter, "[u]nless

Congress otherwise provides, . . . the update for a year is equal to the Secretary’s estimate

of the percentage increase in the appropriate update index . . . for the year." 42 U.S.C. §

1395w-4(d)(3)(A)(i).

       Once the annual update is established, the Secretary is required "to have published

in the Federal Register, during the last 15 days of October . . . , the conversion factor . . .

which will apply to physicians’ services for the following year and the update . . .

determined . . . for such year." 42 U.S.C. § 1395w-4(d)(1)(C)(ii). Prior to January 1 of

each year, the Secretary is also required to send an updated fee schedule, including the

conversion factor, to each physician providing Medicare Part B services (including both

participating and non-participating physicians). 42 U.S.C. §§ 1395w-4(b)(1), 1394w-

4(h). The fee schedule is transmitted to physicians in conjunction with notices relating to

the participating physician program under 42 U.S.C. § 1395u(h). See 42 U.S.C. § 1395w-

4(h). Accordingly, physicians have the right to review the fee schedule for a given year


                                               -4-
and decide whether to be participating or non-participating physicians.

       B. Participating and non-participating physicians

       The following information is taken directly from the Sixth Circuit’s opinion in

American Academy of Ophthalmology v. Sullivan, 998 F.2d 377 (6th Cir. 1993), and is

applicable to the new Medicare Part B payment scheme at issue in this case:

              Physicians have two options for receiving payment for the services
       they provide to Medicare beneficiaries. A physician may accept the
       beneficiary’s assignment of Medicare benefits, in which case the physician
       agrees to accept the established Medicare fee schedule amount as full
       payment for all covered services provided to Medicare beneficiaries.
       Medicare, through the local carrier, directly pays the physician 80% of the
       fee schedule amount. The beneficiary is required to pay the remaining 20%
       (the coinsurance amount). Beneficiaries must also pay an annual deductible
       of $100.
              Alternatively, a physician may decline to accept assignment. In such
       cases, Medicare pays 80% of the fee schedule amount, and the beneficiary
       pays the coinsurance amount plus any difference between the physician's
       charge and the fee schedule amount.
              Physicians have two options when dealing with the Medicare
       program. A physician may become a "participating physician," in which
       case the physician agrees to accept assignment of Medicare benefits for all
       Part B services that the physician provides. 42 U.S.C. § 1395u(h).
       Alternatively, a physician may decline to become a "participating
       physician," in which case the physician may accept or decline the
       assignment of Medicare benefits on a case-by-case basis.

Id. at 379.1

       C. Preclusion of judicial review of conversion factor

       With the adoption of the new Part B payment scheme, Congress enacted a

provision barring administrative and judicial review of the Secretary’s determinations in

establishing the fee schedule. 42 U.S.C. § 1395w-4(i)(1). Specifically, this "no review"


       1
         The amended complaint in this case does not indicate whether plaintiff was a
participating or non-participating physician for 1992. However, from the face of the
complaint, it is apparent that plaintiff chose to treat Medicare Part B patients during 1992.

                                             -5-
provision states:

              There shall be no administrative or judicial review under section
       1395ff of this title or otherwise of--
              (A) the determination of the adjusted historical payment basis . . . ,
              (B) the determination of relative values and relative value units . . . ,
              (C) the determination of conversion factors . . . ,
              (D) the establishment of geographic adjustment factors . . . , and
              (E) the establishment of the system for the coding of physicians’
       services.

Id. (emphasis added).

       D. Plaintiff’s complaint

       Plaintiff filed this proposed class action pursuant to 28 U.S.C. § 1331 alleging the

Secretary violated 42 U.S.C. § 1395w-4(d)(1)(B), the budget neutrality provision.

Append. at 1-2. More specifically, plaintiff alleged that, "[o]n information and belief, the

budget neutrality provision has been violated by the defendants because the aggregate

amount of payments for physicians’ services, by applying the 1992 conversion factor

during 1991, would not have resulted in the same aggregate amount of payments as the

estimated aggregate amount of payments for such services in 1991." Id. at 4. In his

appellate brief, plaintiff expands upon these allegations and asserts that, in establishing

the 1992 conversion factor, the Secretary erroneously concluded if the new payment

system had been in effect during 1991, the volume of certain services would have varied

from those actually rendered under the old payment system. Accordingly, plaintiff

asserts, the Secretary erroneously and unnecessarily reduced the amount of the conversion

factor for 1992, thereby reducing aggregate spending under the new payment system.

Plaintiff further asserts that, when the new payment system was implemented in 1992, the

volume offsets predicted by the Secretary did not occur, thereby demonstrating the 1992

conversion factor was erroneously calculated. Based upon these allegations, plaintiff

                                             -6-
requests an order requiring defendant to comply with the budget neutrality provision, an

order requiring defendant to pay all claims made by physicians in 1992 in the amounts

required by the budget neutrality provision of Medicare Part B, "such amounts to be paid

into a common fund for disbursement to those physicians," and corresponding declaratory

relief. Id. at 4-5.

       E. Proceedings in the district court

       Defendants responded to plaintiff’s complaint by filing a motion to dismiss for

lack of subject matter jurisdiction. After allowing the parties to brief the matter, and after

hearing oral argument, the district court granted defendants’ motion to dismiss.

                                              II.

       We review de novo a district court’s dismissal for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1). See Urban v. Jefferson County School Dist.

R-1, 89 F.3d 720, 724 (10th Cir. 1996).

                                              III.

       A.      Does the "no-review" provision of the Medicare Act, 42 U.S.C. § 1395w-
               4(i)(1)(C), bar judicial review of plaintiff’s claim?

       Defendants argued, and the district court agreed, that plaintiff’s claim was barred

by the "no review" provision of the Medicare Act, 42 U.S.C. § 1395w-4(i)(1)(C). On

appeal, plaintiff contends § 1395w-4(i)(1)(C) does not bar his claim because there is a

strong presumption in favor of judicial review, there is no indication that Congress

intended to preclude review "of the lawless agency action at issue here," and the structure

of the Medicare Act supports a limited reading of the no-review provision.

       As noted by plaintiff, there is a "strong presumption that Congress intends judicial

review of administrative action." Bowen v. Michigan Academy of Family Physicians,

                                              -7-
476 U.S. 667, 670 (1986). However, this presumption may be overcome by "'specific

language or specific legislative history that is a reliable indicator of congressional intent,'"

id. at 673 (quoting Block v. Community Nutrition Institute, 467 U.S. 340, 349 (1984)), or

where congressional intent to preclude judicial review is "'fairly discernible' in the detail

of the legislative scheme." Id. (quoting Block, 467 U.S. at 351).

       In this case, we conclude the language of the "no review" provision clearly

indicates Congress’ intent to preclude administrative and judicial review of the manner in

which the conversion factor is calculated by the Secretary. In no uncertain terms, §

1395w-4(i)(1)(C) provides that "[t]here shall be no administrative or judicial review

under section 1395ff of this title or otherwise of . . . the determination of conversion

factors." We can think of little that Congress could have said to make the plain and

unambiguous language of the statute, and its corresponding intent, more clear.

       In addition, we conclude that inferences of congressional intent may be drawn

from the overall structure of the new Part B payment scheme. Under the amendments to

the Medicare Act, the Secretary was instructed to set the conversion factor so that, if the

new payment scheme were applied in 1991, the total amount of Part B payments would be

the same as under the old payment scheme. 42 U.S.C. § 1395w-4(d)(1)(B). To carry out

this task, which had to be completed before the end of 1991, the Secretary had to estimate

what the total Part B payments would be for 1991 under the old (i.e., the then-existing)

payment scheme, and then set the conversion factor in such a manner that, if applied in

1991, the new payment scheme would result in total payments equivalent to those made

under the old payment scheme. Obviously, both of these tasks were "best guesses" on the

part of the Secretary. Notably, however, Congress did not include any mechanism in the


                                              -8-
Medicare Act for the Secretary to recalculate the 1992 conversion factor after the actual

data for 1991 or 1992 was available. Instead, the new statutory scheme requires the

Secretary to submit to Congress, on an annual basis, recommendations concerning

necessary updates to the conversion factor. The Secretary’s recommendations are

reviewed by the PPRC, which in turn submits its own report to Congress. Congress can

then either adopt or reject the recommendations of the Secretary and the PPRC. Based

upon this scheme, we believe it is fair to conclude that Congress intended that the

Secretary would take her "best shot" at establishing the conversion factor for 1992, that

the conversion factor would be annually updated in an effort to correct for any errors in

the Secretary’s initial estimates, and that review of the conversion factor would be

reserved solely for Congress.

       For these reasons, we conclude the presumption favoring judicial review of

administrative action has been overcome in this case, and plaintiff is barred by § 1395w-

4(i)(1)(C) from pursuing his claim.2

       B.     Does the "no-review" provision, 42 U.S.C. § 1395w-4(i)(1)(C),
              violate plaintiff’s due process rights?

       In an attempt to bypass the "no review" provision, plaintiff argues he has a

constitutional right to challenge the Secretary’s computation of the conversion factor, and

any preclusion of that right would violate his due process rights. In support of this

argument, plaintiff asserts he has a vested property right in receiving Part B payments

derived from a conversion factor that is calculated in the precise manner directed by


       2
          In light of this conclusion, we find it unnecessary to address defendants’
argument that 42 U.S.C. § 405(h) also precludes us from exercising jurisdiction over
plaintiff’s claim.

                                             -9-
Congress, and budget neutral, when viewed retrospectively. Plaintiff further asserts the

Secretary’s alleged erroneous computation of the conversion factor, and its necessary

effect on the computation of Part B payments, has deprived him of that property right.

       In order to establish entitlement to procedural due process, a plaintiff must

demonstrate a property or liberty interest in the benefit for which protection is sought.

Morrissey v. Brewer, 408 U.S. 471, 480-81 (1972); Doyle v. Oklahoma Bar Ass’n, 998

F.2d 1559, 1569 (10th Cir. 1993). For due process purposes, a property interest must be

specific and presently enforceable. Doyle, 998 F.2d at 1569. "[A] legitimate claim of

entitlement is created only when the statutes or regulations in question establish a

framework of factual conditions delimiting entitlements which are capable of being

explored at a due process hearing." Eidson v. Pierce, 745 F.2d 453, 459-60 (7th

Cir.1984). "To have a property interest in a benefit, a person clearly must have more than

an abstract need or desire for it. He must have more than a unilateral expectation of it.

He must, instead, have a legitimate claim of entitlement to it." Board of Regents of State

College v. Roth, 408 U.S. 564, 577 (1972).

       To date, no federal court has decided whether a physician who provides Medicare

Part B services has any type of property interest in receiving payment for those services.

However, several cases from the Second Circuit, all of which involved state Medicaid

providers, suggest some form of property interest may exist under these circumstances.

See Tekkno Laboratories v. Perales, 933 F.2d 1093, 1099 (2d Cir. 1991) (concurring

opinion) (suggesting Medicaid provider has constitutionally protected property interest in

reimbursement for Medicaid services already performed); Oberlander v. Perales, 740 F.2d

116, 120 (2d Cir. 1984) (New York law recognizes property interest in money paid for


                                             -10-
medical services already performed in reliance on duly promulgated reimbursement rate);

but see Yorktown Medical Laboratory v. Perales, 948 F.2d 84, 89 (2d Cir. 1991) (holding

Medicaid provider did not have property interest subject to due process protections in

payments for claims that were pending investigation under Medicaid Act or New York

Department of Social Service regulations). Assuming, without deciding, that physicians

have a property interest in receiving payment for Part B services rendered, this case

requires us to decide the narrower question of whether those physicians have a legitimate

property interest in having their reimbursement payments calculated in a particular

manner.

       To answer this question, we return to the structure of the new Part B payment

system. As previously noted, the Secretary was charged with initially establishing the

conversion factor for 1992. 42 U.S.C. § 1395w-4(d)(1)(B). Thereafter, she was (and still

is) required to submit to Congress an annual recommendation for updating the conversion

factor. 42 U.S.C. § 1395w-4(d)(2)(A). The Secretary is also charged with sending

updated fee schedules to physicians prior to the beginning of each calendar year. 42

U.S.C. § 1395w-4(b)(1) and (h). This "fee notification" process, which is done in

conjunction with the participating/non-participating physician program, allows physicians

to see ahead of time what Medicare will pay for particular services, to decide whether to

become a participating or non-participating physician for a particular year, and to decide

whether to treat Medicare patients at all during a particular year.

       In light of this statutory framework, we conclude plaintiff does not have a property

interest in receiving Part B payments in an amount different from that set forth in the

Secretary’s 1992 fee schedule. In late 1991, plaintiff presumably received a copy of the


                                             -11-
Part B fee schedule for 1992, and was therefore fully aware of the amount he would

receive from Medicare Part B for services rendered.3 Had he chosen to do so, he could

have refused to provide services to any Medicare patients during 1992. However, he

obviously chose otherwise and provided Medicare Part B services to patients. Although

he may have a recognizable property interest in receiving payment in accordance with the

fee schedule established for 1992, there is nothing in the Medicare Act which would have

led a reasonable physician to believe he might be entitled to a greater payment amount for

a particular service than was outlined in the Secretary’s fee schedule. Nor is there

anything in the Medicare Act that would have led a reasonable physician to believe the

conversion factor for a given year would be recalculated at a later date to correct for

errors in volume estimates, or that Part B payments would be recalculated and

supplemented if necessary.

       Because plaintiff has failed to demonstrate a legitimate property interest in having

his reimbursement payments calculated in a specific manner, we reject his assertion that

the "no review" provision of the Medicare Act violates his due process rights.

       C.     Are the Secretary’s actions reviewable under the ultra vires doctrine?

       In a second effort to bypass the "no review" provision, plaintiff asserts we have

jurisdiction over this action because the Secretary acted beyond the scope of authority in

establishing the 1992 conversion factor. More specifically, plaintiff asserts the

Secretary’s actions were ultra vires because volume offsets were considered in


       3
         We note that there is nothing in the amended complaint suggesting that plaintiff
did not receive a copy of the 1992 Part B fee schedule. Even assuming that plaintiff did
not receive a 1992 fee schedule, we conclude that he has not established a recognizable
property right.

                                            -12-
establishing the 1992 conversion factor, even though Congress rejected a version of the

revised Medicare Act that expressly authorized consideration of such offsets.

       The ultra vires doctrine "excepts from the Eleventh Amendment bar suits against

officers acting in their official capacities but without any statutory authority, even though

the relief would operate against the State." Pennhurst State School & Hosp. v.

Halderman, 465 U.S. 89, 114 n. 25 (1984). Likewise, the ultra vires doctrine allows a

plaintiff to overcome the doctrine of federal sovereign immunity where it is alleged a

federal officer has acted outside of his or her authority. See Maryland Dept. of Human

Resources v. Department of Health and Human Services, 763 F.2d 1441, 1448 (D.C.Cir.

1985). An ultra vires claim rests on "the officer’s lack of delegated power. A claim of

error in the exercise of that power is therefore not sufficient." Larson v. Domestic &

Foreign Commerce Corporation, 337 U.S. 682, 690 (1949).

       We conclude the ultra vires doctrine is inapplicable for several reasons. First, we

find nothing in the revised Medicare Act to support plaintiff’s assertion that the Secretary

lacked the power to consider volume offsets in establishing the conversion factor.

Although Congress may have considered and rejected versions of the Medicare Act that

expressly authorized consideration of volume offsets, the important fact is the enacted

version does not expressly prohibit consideration of such offsets. Because we may

presume Congress knew how to preclude consideration of such offsets had it so desired,

its failure to do so is telling. See United States v. Yermian, 468 U.S. 63, 73 (1984).

Second, unlike cases that have been held to fall within the ultra vires doctrine, we could

not dispose of plaintiff’s challenge to the validity of the calculation procedure based

simply upon the pleadings. See Oestereich v. Selective Service System Local Bd. No. 11,


                                             -13-
393 U.S. 233, 241 (1968) (concurring opinion) (noting, "in general, a court may dispose

of a challenge to the validity of [a] procedure on the pleadings"). Instead, we would

necessarily have to review the factual and discretionary decisions inherent in that

procedure. Third, having concluded plaintiff has no property interest in a "properly

calculated" 1992 conversion factor, we see no need to apply the ultra vires doctrine

because plaintiff is at no risk of being subjected to loss of an interest without remedy.

See Leedom v. Kyne, 358 U.S. 184, 191 (1958) (holding, where Congress has given a

"right" to a party, "it must be held that [Congress] intended that right to be enforced,"

particularly in situations where an agency is alleged to have acted in excess of its

delegated powers). Finally, the relief sought by plaintiff (i.e., a recalculation of the 1992

conversion factor, along with supplemental payments for 1992) prevents him from relying

on the ultra vires doctrine. In Larson, the Supreme Court noted a suit relying upon the

ultra vires doctrine

       may fail, as one against the sovereign, even if it is claimed that the officer being
       sued has acted unconstitutionally or beyond his statutory powers, if the relief
       requested cannot be granted by merely ordering the cessation of the conduct
       complained of but will require affirmative action by the sovereign or the
       disposition of unquestionably sovereign property.

337 U.S. at 691 n.11. Here, the requested relief would require us to go well beyond

ordering the Secretary to cease doing something. Specifically, it would require us to

order the Secretary to take various forms of affirmative action, and would require an

outlay of federal funds to satisfy the supplemental payments requested by plaintiff.

       D.     Does the separation of powers doctrine require judicial review of the
              Secretary’s actions?

       In his final argument, plaintiff asserts the separation of powers doctrine requires

judicial review of the Secretary’s calculation of the 1992 conversion factor. To hold

                                             -14-
otherwise, plaintiff argues, would allow the executive branch, rather than the judiciary, to

be the final interpreter of the law.

       In Bartlett v. Bowen, 816 F.2d 695 (D.C. Cir. 1987), the District of Columbia

Circuit succinctly described the judiciary’s role under the separation of powers doctrine:

              Since Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L.Ed. 60
       (1803), the Supreme Court has interpreted the Constitution to give to the
       judiciary an important, albeit limited, role in the structure of the
       government. First, federal courts fulfill their role only by adjudicating cases
       or controversies before them. Second, when faced with a proper case or
       controversy, courts, both state and federal, must apply all applicable laws in
       rendering their decisions. Third, courts have a duty to uphold the
       Constitution. Fourth, a law contrary to the Constitution may not be
       enforced. Last, a final judgment by a court is binding and must be
       enforced. So, once a case or controversy reaches the courts, the courts, in
       essence, become the final arbiters as to the constitutionality of government
       actions.

Id. at 706-07 (emphasis in original) (footnotes omitted).

       Applying these principles to the instant case, we find no merit to plaintiff’s

separation of powers argument. In enacting the "no review" provision and prohibiting

review of the Secretary’s calculation of the conversion factor, we find no indication that

Congress intended to infringe upon the powers of the judiciary and prohibit review of

substantial constitutional issues. To the contrary, we conclude Congress simply intended

to prevent judicial "second-guessing" of a discretionary administrative decision that is

based substantially upon economic projections and cost analyses. Moreover, because

plaintiff has not presented any constitutional challenges to the Secretary’s computation of

the 1992 conversion factor, and because we have reviewed and rejected his constitutional

challenges to the Medicare Act’s "no review" provision, we conclude the separation of

powers doctrine actually weighs against, rather than in favor of, judicial review of

plaintiff’s claim. See Marbury v. Madison, 5 U.S. (1 Cranch) 137, 170 (1803) ("The

                                            -15-
province of the court is . . . not to inquire how the executive, or executive officers,

perform duties in which they have a discretion."); see also In re Joint Eastern and

Southern Districts Asbestos Litigation, 891 F.2d 31, 35 (2d Cir. 1989) (holding, "[i]f

substantial constitutional issues are not implicated, the wisdom of decisions made by the

executive and legislative branches are not subject to judicial review"); Local 2855, AFGE

(AFL-CIO) v. United States, 602 F.2d 574, 579 (3d Cir. 1979) (holding that it would be

"unseemly . . . for a court to substitute its judgment for that of an executive or agency

official" in situations where "the challenged decision is the product of political, military,

economic, or managerial choices that are not really susceptible to judicial review.").

                                             IV.

       The judgment of the district court is AFFIRMED.




                                             -16-